Title: From George Washington to Abraham Skinner, 14 June 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Head Quarters, New Windsor 14th June 1781.
                        
                        Upon my return from Weathersfield I found yours of the 19th May inclosing sundry propositions of the British
                            Commissary of prisoner’s. That of setting Genl Burgoyne against the disputed claim of the Cedars is inadmissable—nor can I
                            say any thing to the proposed respecting the Charles town prisoners, as I have good reason to believe that a Cartel has
                            been settled between General Greene and Lord Cornwallis, tho’ I know nothing of the terms or in what manner they are to be
                            carried into execution.
                        It is very strange that our privates should be detained in New York when a considerable indisputed Balance of
                            those under that description is due to us—and when it neither interferes with the Southern or convention prisoners. I can
                            only recommend it to you to press Mr Loring to the release of all who are at present in New York. 
                        I should have answered your former, but I have been in daily expectation of seeing you, as I was told you
                            were to have returned immediately from Eliza: Town. I am Sir yr most obt Servt.
                        
                            P.S. General Greene has since writing the above furnished me with a Copy of the Cartel entered into
                                between him and Lord Cornwallis by which the Charles town prisoners are to be exchanged for those taken to the
                                southward.
                        

                    